Citation Nr: 0006054	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
January 1996.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1996, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran entered a notice of 
disagreement and VAF-9 with regard to service connection for 
thyroid cancer.  This claim appears to have been developed 
separately from the three issues in appellate status.  No 
statement of the case has yet been produced for the issue of 
service connection for thyroid cancer.  The veteran had 
initially requested a travel board hearing in connection with 
his appeal, but later canceled this request.  He then 
reinstated the request for a hearing, but accepted a local 
hearing and provided testimony solely on the issue of service 
connection for thyroid cancer.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show a diagnosis of hypertension 
during active military service.

3.  The evidence does not show systolic readings 
predominantly 160 or more, or diastolic readings 
predominantly 100 or more within one year of active service.

4.  The evidence does not show that the veteran required 
continuous medication for control of hypertension within one 
year of active service.

5.  The veteran incurred a severe sprain of the left ankle 
during active service and continues to experience pain and 
intermittent instability.

6.  The veteran's service medical records, as well as post 
service medical records, are negative for any diagnosis of a 
chronic kidney disability or renal disease.


CONCLUSIONS OF LAW

1.  The veteran's hypertension disability did not originate 
during his active service and did not manifest itself to a 
degree of 10 percent or more during the presumptive period.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.309, 3.321, 4.104 Diagnostic Code 7101 (1999).

2.  A left ankle disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The veteran's claim for service connection for renal 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hypertension.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records is negative 
for a diagnosis of hypertension.  His separation examination 
shows readings of 148/86 sitting, 132/78 recumbent, and 
142/82 standing.

The report of a VA General Medical examination, conducted in 
January 1997, shows a diagnosis of mild diastolic 
hypertension, currently not treated.  A VA hypertension 
examination, conducted on January 6, 1997, less than one year 
after the veteran's separation on January 25, 1996, shows 
blood pressure readings of 152/94 sitting, 146/88 lying and 
136/92 standing.  The examiner stated that the veteran's 
blood pressure appeared to be somewhat elevated by all 
readings on this examination.  He recommended that he have 
his blood pressure re-checked, but felt that he would likely 
need anti-hypertensive medication.  He stated that an ACE 
inhibitor would be a good choice, such as Lisinopril.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that it 
was manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 
(1999).

38 C.F.R. § 4.104 Diagnostic Code 7101 provides that 
hypertensive vascular disease warrants a 10 percent 
evaluation if diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
there is a history of diastolic pressure predominantly 100 or 
more requiring continuous medication for control.  

A review of the objective medical evidence of record does not 
show that the veteran's hypertension disorder manifested 
itself to a degree of 10 percent within one year of his 
separation from service.  Although a diagnosis of 
hypertension was entered on two VA examinations in January 
1997, there is no indication that the veteran had systolic 
readings predominantly 160 or more, or diastolic readings 
predominantly 100 or more, either at that time or prior to 
that time.  

It must also be noted that, although the VA examiner, on 
January 6, 1997, indicated that he considered that the 
veteran would need anti-hypertensive medication; he also 
recommended that he be re-checked before such medication 
could be started.  There is no indication that the veteran 
was prescribed medication for continuous control of 
hypertension within one year following his separation from 
service.

2.  Entitlement to service connection for a left ankle 
disorder.

A review of the veteran's service medical records indicates 
that he was treated for a severe grade III sprain of the left 
ankle in 1993.  There was no evidence of fracture or 
dislocation.  The condition was treated conservatively, but 
the veteran continued to voice complaints through the 
remainder of his service.  The report of his separation 
examination shows him reporting that he lacked full extension 
of his left ankle and was unable to crouch for any period of 
time.

The report of a VA examination, conducted in December 1996, 
showed the veteran giving a history of an inservice injury 
while on a road march.  He reported that he was told that he 
could either put up with the pain or have his ankle fused.  
He reported that he dislocated the ankle three times since 
his separation.  He stated that he takes Darvon for the pain 
and wears supportive shoes.  He complained of a constant 
throbbing pain with occasional sharp shooting pain in the 
lateral aspect of his right foot.  He reported the pain was 
aggravated by standing and that he experienced occasional 
swelling and discoloration on the lateral aspect of his left 
foot and ankle.

Examination showed muscle strength was 5/5 on the right lower 
extremity.  The examiner was unable to complete muscle 
testing on the left due to the veteran's pain.  There was 
positive pain on palpation of sinus tarsi on the left and on 
palpation of the anterior talofib ligament and the calcaneo-
fibular ligament on the left ankle.  There was a positive 
inversion stress test on the left compared to the right.  
There was pain on palpation of the proximal Achilles tendon 
just proximal to the insertion site.  There was positive pain 
on range of motion of the subtalar joint and ankle joint.  No 
crepitus was noted.  

X-ray examination showed a sclerotic line in the area of the 
distal epiphysis.  The veteran related that he had problems 
with the epiphysis fusing to the rest of the tibia as a 
child.  He stated that he was in and out of a walking cast 
from age 10 to 14.  The examiner commented that this finding 
might be related.  Joint space of the ankle and subtalar 
joint were within normal limits.  No gross deformities were 
noted.  No evidence of fracture or dislocation was noted.

The assessment was status post left ankle injury with 
continued pain with instability noted on manual stress 
testing.  Treatment records subsequent to this examination 
show the veteran continuing to complain of pain in the left 
ankle.  The VA treatment records from July 1998 show 
tenderness of the left ankle with no instability.  There was 
a full range of motion with no swelling but diffuse 
tenderness about the ankle.  X-ray examination noted very 
little degenerative joint disease.

The Board concludes that the veteran currently has residual 
disability related to his inservice injury, therefore, a 
grant of service connection for a left ankle disability is in 
order.


3.  Entitlement to service connection for renal disease.

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim. 38 
U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, service medical 
records, private medical records, and reports of VA treatment 
and examinations conducted subsequent to his active service.  
There is no indication in the veteran's service medical 
records that he was treated for or diagnosed with a chronic 
kidney disorder.  Post-service medical records likewise fail 
to show a diagnosis of a chronic kidney disorder.  VA general 
medical examination, conducted in January 1997, shows no 
complaints or findings regarding a chronic renal disorder. 

The veteran's claim for service connection is not well 
grounded as there is no evidence of an inservice diagnosis or 
of a current disability.  The Board has thoroughly reviewed 
the claims file, but finds no evidence of a plausible claim 
for service connection for a renal disorder.  Since the 
appellant has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the June 1997 statement of the case, 
the subsequent supplemental statements of the case, and in 
the above discussion.


ORDER

Entitlement to service connection for hypertension is denied.
Entitlement to service connection for a left ankle disorder 
is granted.
Entitlement to service connection for a renal disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

